J-S12010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 ULYSSES RODRIGUEZ                      :
                                        :
                     Appellant          :   No. 1226 EDA 2020

            Appeal from the PCRA Order Entered May 18, 2020
    In the Court of Common Pleas of Lehigh County Criminal Division at
                     No(s): CP-39-CR-0000679-2014


BEFORE: LAZARUS, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                          Filed: May 13, 2021

     Ulysses Rodriguez appeals from the order, entered in the Court of

Common Pleas of Lehigh County, dismissing his petition filed pursuant to the

Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. After our

review, we affirm.

     On August 21, 2015, Rodriguez was convicted by a jury of voluntary

manslaughter after he shot a man who had declined to purchase marijuana

from him on the streets of Bethlehem, Lehigh County. On January 15, 2016,

the Honorable James T. Anthony sentenced Rodriguez to an aggravated-range

sentence of 10 to 20 years’ incarceration. Rodriguez’s post-sentence motions

were denied.       This Court affirmed his judgment of sentence,          see

Commonwealth v. Rodriguez, 2163 EDA 2016 (Pa. Super. filed Oct. 18,

2017) (unpublished memorandum decision), and the Supreme Court denied
J-S12010-21



allowance of appeal. See Commonwealth v. Rodriguez, 190 A.3d 581 (Pa.

2018) (Table).

       On May 14, 2019, Rodriguez filed a pro se PCRA petition alleging

ineffectiveness of trial counsel, Philip Lauer, Esquire.         The PCRA court

appointed counsel, who filed two amended petitions. The court held a hearing

on December 19, 2019, at which Rodriguez and Attorney Lauer testified.

Following the submission of briefs by the parties, the PCRA court denied relief

by order dated May 18, 2020.            Rodriguez filed a timely notice of appeal,

followed by a court-ordered Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. Rodriguez raises the following issue for our review:

       Whether the [PCRA] court erred in denying [Rodriguez’s] request
       for post-conviction relief when [Rodriguez] was rendered
       ineffective assistance of counsel . . . in the investigation,
       presentation, and/or the arguing of [Rodriguez’s] mental illness
       as a mitigating factor as to [Rodriguez’s] criminal responsibility
       for the killing or [a]s a mitigating factor in sentencing?[1]

Brief of Appellant, at 7.

       “Our review of a PCRA court’s decision is limited to examining whether

the PCRA court’s findings of fact are supported by the record, and whether its

conclusions of law are free from legal error.” Commonwealth v. Hanible,

____________________________________________


1 The argument portion of Rodriguez’s brief only discusses counsel’s alleged
failure to properly argue Rodriguez’s mental health issues as a mitigating
factor at sentencing. Thus, to the extent that Rodriguez purports to challenge
counsel’s stewardship at trial, he has waived that claim for failure to develop
it in his brief. See Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa.
2009) (where appellate brief fails to develop issue in any meaningful fashion
capable of review, defendant waives claim).

                                           -2-
J-S12010-21



30 A.3d 426, 438 (Pa. 2011). We view the findings of the PCRA court and the

evidence of record in a light most favorable to the Commonwealth as

prevailing party.    Id.     “The PCRA court’s credibility determinations, when

supported by the record, are binding on this Court; however, we apply a de

novo     standard   of     review   to   the    PCRA    court’s   legal   conclusions.”

Commonwealth v. Roney, 79 A.3d 595, 603 (Pa. 2013).

        To be entitled to PCRA relief, a petitioner bears the burden of

establishing, by a preponderance of the evidence, that his conviction or

sentence resulted from one or more of the circumstances enumerated in 42

Pa.C.S.A. § 9543(a)(2), which include a violation of the Pennsylvania or United

States Constitution or ineffectiveness of counsel, any one of which “so

undermined the truth-determining process that no reliable adjudication of

guilt or innocence could have taken place.” 42 Pa.C.S.A. §§ 9543(a)(2)(i) and

(ii).   Counsel is presumed effective, and in order to overcome that

presumption, a PCRA petitioner must plead and prove that: (1) the legal claim

underlying the ineffectiveness claim has arguable merit; (2) counsel’s action

or inaction lacked any reasonable basis designed to effectuate petitioner’s

interest; and (3) counsel’s action or inaction resulted in prejudice to petitioner.

Commonwealth         v.     Fletcher,     986    A.2d     759,    772     (Pa.   2009);

Commonwealth v. Natividad, 938 A.2d 310, 321 (Pa. 2007). “With regard

to ‘reasonable basis,’ the PCRA court ‘does not question whether there were

other[,] more logical courses of action which counsel could have pursued;

rather, [the court] must examine whether counsel’s decisions had any

                                          -3-
J-S12010-21



reasonable basis.’”     Commonwealth v. Bardo, 105 A.3d 678, 684 (Pa.

2014), citing Roney, 79 A.3d at 604. “Where matters of strategy and tactics

are concerned, a finding that a chosen strategy lacked a reasonable basis is

not warranted unless it can be concluded that an alternative not chosen

offered a potential for success substantially greater than the course actually

pursued.”    Commonwealth v. Spotz, 84 A.3d 294, 311–12 (Pa. 2014)

(citation, quotation marks, and brackets omitted). To demonstrate prejudice,

a petitioner must show that there is a reasonable probability that, but for

counsel’s actions or inactions, the result of the proceeding would have been

different.   See Strickland v. Washington, 466 U.S. 668, 694 (1984);

Commonwealth v. Tedford, 960 A.2d 1, 12 (Pa. 2008). Failure to establish

any prong of the Strickland test will defeat an ineffectiveness claim.

Commonwealth v. Walker, 36 A.3d 1, 7 (Pa. 2011).

      Here, Rodriguez asserts that Attorney Lauer failed to “properly develop,

investigate, present[,] or argue [his] mental health history and status in his

case and especially as part of [his] sentencing presentation.”        Brief of

Appellant, at 10.     Rodriguez argues that the aggravating factors the court

relied upon in sentencing him “were explainable based upon [his] mental

illness and, in fact, the testimony derived from [defense] witness, Frank

Dattilio, Ph.D, clearly showed that the mental illness was the likely cause” of

many of those problems. Id. at 13. Rodriguez claims that counsel should

have “properly developed” the testimony of Dr. Dattilio and “argue[d] these

mitigating circumstances or follow[ed] up on how they clearly rebutted the

                                      -4-
J-S12010-21



court’s determination of the aggravating factors used to justify the maximum

sentence.” Id. at 14. Rodriguez further asserts that counsel should have

pursued this issue more aggressively in his direct appellate claim challenging

the discretionary aspects of his sentence. Id. at 14-15. He is entitled to no

relief.

          In anticipation of sentencing, Attorney Lauer retained Dr. Dattilio to

evaluate Rodriguez and submit a report of his findings; he ultimately met with

Rodriguez twice and authored a 15-page report.          Prior to the sentencing

hearing, Attorney Lauer provided the court with a copy of Dr. Dattilio’s report,

which the court reviewed. Doctor Dattilio also testified on Rodriguez’s behalf

at sentencing. He stated that he reviewed numerous documents related to

Rodriguez’s history, including the pre-sentence investigation report (“PSI”)

and trial transcript, and interviewed various family members including

Rodriguez’s mother.       N.T. Sentencing Hearing, 1/15/16, at 9-10.    He also

interviewed Rodriguez twice, at which time he gleaned insight into Rodriguez’s

upbringing and family background.         Id. at 11.   Specifically, Dr. Dattilio

testified that, as a child, Rodriguez had been subject to “sadistic . . .

punishment” by his mother’s paramour, who was also physically abusive to

Rodriguez’s mother. Id. Doctor Dattilio indicated that Rodriguez’s upbringing

had “hardened him . . . emotionally” and that he had not received much love

or affection. Id. at 12. As a result, Rodriguez “turned toward himself” and

developed a narcissistic personality. Id. Doctor Dattilio described Rodriguez

as “avoiding showing any weakness to anyone” and possessing a “bravado

                                       -5-
J-S12010-21



that . . . eventually created a lot of trouble for him.” Id. at 12-13. Doctor

Dattilio found that Rodriguez’s ability to read situations is poor and that he

suffers from paranoia and hypervigilance. Id. at 13. Doctor Dattilio testified

that he administered a battery of psychodiagnostic tests to Rodriguez and

determined that he sufferers from narcissistic personality disorder with anti-

social features, generalized anxiety disorder, and “a fair amount of paranoia.”

Id. at 16-17.       He concluded that Rodriguez’s tendency to “misread and

misinterpret the actions of others” led to his commission of the underlying

homicide. Id. at 17. However, Dr. Dattilio also concluded that Rodriguez is

not “hardened to the core” and that he is capable of experiencing remorse and

guilt. Id. at 18.

      At sentencing, Attorney Lauer argued vigorously on his client’s behalf

and emphasized the significance of Dr. Dattilio’s testimony in explaining

Rodriguez’s actions:

      [W]e offered Dr. Dattilio for two reasons.          Everyone has
      commented on this man’s apparent lack of remorse and I am
      suggesting to you, Judge, that there is an explanation for that and
      Dr. Dattilio provided it. Another part of his testimony relates to
      what kind of thought process he [has] and frankly, what kind of
      failed thought process he might have [had] at the time that these
      events actually occurred.

                                     ...

      The defendant has incurred numerous prison misconducts, yes,
      he has[,] and I’m asking you to remember Dr. Dattilio in that
      regard and I would like to address that personally in a moment.
      [It has been said that t]he defendant shows no remorse. I guess
      I agree that he shows no remorse, but this is somebody that I’ve
      met with twenty[-]some times[,] more than that probably. And


                                     -6-
J-S12010-21


     yeah, the first two or three times you don’t see the real Ulysses.
     I’ve seen it. I’ve sat with him. I’ve looked at the tears flowing.
     This is not somebody who doesn’t care. This is somebody who
     cares a lot. He is bright as a whip, Judge. Throughout this
     encounter of [mine] with him, he had more questions, more
     infuriating need[-]to[-]know[-]things than anybody I’ve ever
     encountered as a lawyer and yet, as it went on[,] I realized it’s
     somebody who just needs to know, needs to know what is going
     on. He stands up for himself. I think he would tell you that of
     my—God knows how many visits, at least ten of them started out
     with he and I yelling at each other because it’s hard to get past
     that seemingly, placid, kind of stare[-]you[-]in[-]the[-]eye[-
     ]and[-]look[-]you[-]down kind of a thing, but that’s not him. I
     understand that’s what he appears to be, but I am asking you to
     listen to what [Dr.] Dattilio had to say and frankly listen to what I
     have to say in that regard.

                                     ...

     [It]’s an awful case, it’s a sad case. It’s sad for everybody, but I
     will represent to this [c]ourt that as much as you heard about all
     of his bad points[—]sitting, staring, looking, not showing remorse,
     never hung his head[—]well, he doesn’t hang his head. That’s the
     kind of person he is. This is not an evil man. . . . I have spent
     time with [Rodriguez]. One of the things we ended up talking
     about on the way up here today was that somehow, as crazy as it
     sounds in a case like this, we both like him. He’s a decent person.
     He is a little bit on edge, I agree and that needs to be treated. He
     needs to be punished. Society needs to punish him, but I think it
     needs to punish him within those guidelines, taking into
     consideration not just the horrific fact that somebody is dead, but
     some of the things about this young man and what you learned
     about him, his mother, his family, his abusive step-father and all
     of the rest of him. He’s come from a tough place.

Id. at 79-80, 81-82, 88-89.

     In addition to the testimony and 15-page report of Dr. Dattilio, the

zealous argument of Attorney Lauer, and testimony and letters from Rodriguez

and his family and supporters, the court was also in possession of a PSI.

Accordingly, the sentencing court was aware of all relevant information


                                     -7-
J-S12010-21



regarding Rodriguez’s mental health issues, difficult upbringing, and other

mitigating circumstances. See Commonwealth v. Devers, 546 A.2d 12, 18

(Pa. 1988) (where court is in possession of PSI, we “presume that the

sentencing judge was aware of relevant information regarding the defendant’s

character and weighed those considerations along with mitigating statutory

factors”). Nevertheless, the sentencing court was required to weigh those

mitigating circumstances against the protection of the public, the gravity of

the offense in relation to the victim and the community, and Rodriguez’s

rehabilitative needs. See 42 Pa.C.S.A. § 9721(b). Moreover, an aggravated-

range sentence is justified to the extent that the individual circumstances of

the case are atypical of the crime for which the appellant was convicted, such

that a more severe punishment is appropriate. Commonwealth v. Fullin,

892 A.2d 843, 848 (Pa. Super. 2006).      The court explained its sentencing

decision and the atypical nature of Rodriguez’s crime, as compared to other

instances of voluntary manslaughter, as follows:

      [THE COURT:] So, possession of an illegal firearm which he used
      in the crime and carried during his drug dealing activities. The
      defendant’s flight and concealment after the crime. We heard
      testimony about that. Endangerment of others during the crime.
      There were how many shots fired?

      MR. JENKINS: Four.

      THE COURT: Four. The decision to kill formed over a relatively
      lengthy time horizon and [was] not a split second decision. . . .
      [T]he more egregious nature of this crime when compared to the




                                    -8-
J-S12010-21


       typical voluntary manslaughter.[2] And I think what you are
       talking about [in a typical voluntary manslaughter case] is an
       excessive force and defense of others where the person is not
       engaged in illegal activity and otherwise didn’t initiate the
       confrontation. . . . [A]nd the defendant shows no remorse.

N.T. Sentencing Hearing, 1/15/16, at 105-06.

       Based on all of the foregoing, Rodriguez has failed to establish that

further development of his mental health issues and difficult life circumstances

would have led the court to impose a lesser sentence, or led this Court to

conclude on direct appeal that the trial court abused its sentencing discretion.

Because he cannot establish that his underlying sentencing claim has merit,

his ineffectiveness claim must fail. Fletcher, supra. Accordingly, the PCRA

court did not err in denying him PCRA relief.

       Order affirmed.




____________________________________________


2 Notably, the sentencing court commended Attorney Lauer’s performance at
trial:

       [THE COURT:] Your attorney did an excellent job. I mean, this
       could have been a third[-]degree or even a first[-]degree murder
       conviction. I think that the jury[—]I said from very early on[,] it’s
       either going to be voluntary manslaughter or third degree[—]and
       your attorney was able to convince them of voluntary
       manslaughter[,] and so you certainly shouldn’t have any issues
       with your attorney even though the sentence I gave you is in the
       aggravated range.

N.T. Sentencing Hearing, 1/15/16, at 108-09.

                                           -9-
J-S12010-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/21




                          - 10 -